COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:                        01-18-00090-CV
Style:                               In the Interest of J.J.N., a Child


Date motion filed:                   February 8, 2018
Type of motion:                      Unopposed Motion for Extension of Time to File Notice of Appeal
Party filing motion:                 Appellant
Document to be filed:                Notice of appeal

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:                                 January 29, 2018
         Number of previous extensions granted:                             Current Due date:
         Date Requested:                                    January 31, 2018

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: January 31, 2018
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Russell Lloyd
                                                        Acting for the Court

Date: February 13, 2018




November 7, 2008 Revision